The Court intimated that although the term of enlistment was for four years, being two years more than the time for which the father had given his consent, 'fkt it would be a question whether the prisoner ought not to be discharged at the expiration of six years from the date of the contract with Cuvillier.
That they considered that contract as evidence of the father’s consent that the son should be reenlisted on the 8th of January, 1839, and that although the law required all enlistments to be for a term of four years, the second enlistment was binding for at least two years of the time.
Upon the whole, the Couet (Cranch, C. J., doubting, not having had time to examine the various acts of Congress touching the subject,) was of opinion that the enlistment was valid, and remanded the prisoner.
*558Upon a review of all the acts of Congress respecting the enlisting of recruits, there seems to have been no special provision for *559the enlistment of marines. It seems to have been taken for granted that they would be enlisted in the same manner as recruits for the army are enlisted; and by the Act of 1815, March 3, [3 Stat. at Large, 224,] which is the last upon the subject, they are to be enlisted in the manner and under the limitations contained in the Act of 1802, March 16tb, [2 Stat. at Large, 132,] which by implication seems to admit that minors may be enlisted with the consent of their parent,s, guardians, or masters.